                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 CHRISTOPHER MICHAEL FERRELL,                   )
                                                )
            Petitioner,                         )
                                                )
 v.                                             )           No. 2:21-CV-078-DCLC-CRW
                                                )
 BERT BOYD,                                     )
                                                )
            Respondent.                         )
                                                )

                                      JUDGMENT ORDER

       In accordance with the accompanying memorandum opinion, the Clerk is DIRECTED to

transfer this action to the United States District Court for the Middle District of Tennessee at

Nashville and to close this Court’s file.

       SO ORDERED.

       ENTER:

                                                    s/Clifton L. Corker
                                                    United State District Judge



ENTERED AS A JUDGMENT

s/John Medearis
CLERK OF COURT




      Case 3:21-cv-00402 Document 6 Filed 05/18/21 Page 1 of 1 PageID #: 22
